JUSTICE BURKE, dissenting: In this juvenile delinquency proceeding the circuit court granted the State’s request to file an interlocutory appeal under Supreme Court Rule 604(a)(1) (210 Ill. 2d R. 604) from an order that purported to suppress certain recorded statements. The respondent filed a motion to dismiss the appeal in the appellate court. The only argument raised in the motion was that Rule 604(a)(1) did not authorize the State to pursue an interlocutory appeal from an order suppressing evidence in a juvenile delinquency proceeding. The appellate court granted respondent’s motion and dismissed the appeal in a two-sentence order. The State thereafter filed a petition for leave to appeal in this court. In its petition, the State argued that “[t]his court should grant review because the appellate court’s dismissal conflicts with People v. Martin, 67 Ill. 2d 462 (1977), holding that Supreme Court Rule 604(a)(1) applies to interlocutory orders entered in juvenile delinquency proceedings and frustrates the stated goal of the Juvenile Justice Reform Provisions of 1988.” The respondent filed an answer to the State’s petition. The respondent argued only that this court should deny the State’s petition for leave to appeal because the plain language of Rule 604(a)(1) does not allow for interlocutory appeals from evidentiary rulings in delinquency cases and because public policy does not require such appeals. We granted the State’s petition for leave to appeal. The sole issue that formed the basis of the appellate court’s order and the State’s petition for leave to appeal is whether Supreme Court Rule 604(a)(1) applies in juvenile delinquency proceedings. Instead of addressing this issue, however, the majority resolves this case on another ground: that the circuit court’s order in this case did not, in fact, suppress evidence. Citing to People v. Truitt, 175 Ill. 2d 148, 151-52 (1997), the majority reasons that determining the nature of the order entered by the circuit court in this case is the “threshold question” that must of necessity be answered first in order to establish our jurisdiction to hear the appeal. 235 Ill. 2d at 537. Having decided that the circuit court’s order did not suppress evidence, the majority then declines to address whether Rule 604(a)(1) applies in juvenile delinquency proceedings. 235 Ill. 2d at 541. I disagree with the majority’s reasoning. Truitt was a criminal case. There is no question that Rule 604(a)(1) applies in criminal cases. Accordingly, the only “threshold question” to be decided in a criminal appeal brought under Rule 604(a)(1) is whether the order at issue actually suppresses evidence — there is no other threshold question to resolve. But that is not true in this case. The parties disagree as to whether Rule 604(a)(1) even applies in juvenile delinquency proceedings. Answering that question is part of the analysis necessary to establish our jurisdiction. Truitt does not address the situation presented in this case and it certainly does not mandate that we resolve the nature of the circuit court’s order before deciding whether Rule 604(a)(1) applies in juvenile delinquency proceedings. In my view, the majority has put the cart before the horse. Why decide a factual question regarding the circuit court’s order when we do not even know what principle of law applies? There is no reason of law or policy to avoid answering whether Rule 604(a)(1) applies in juvenile delinquency proceedings. And there is little point in reaching a decision which is limited to the facts of this case when the issue of broader public importance goes unanswered. The issue of whether Rule 604(a)(1) applies in juvenile delinquency proceedings was important enough to grant the State’s petition for leave to appeal and should be addressed by the court. Because the majority does not do so, I dissent. JUSTICE FREEMAN joins in this dissent.